
	

114 HRES 207 IH: Expressing the sense of the House of Representatives regarding establishing a National Strategic Agenda.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Reed (for himself, Mr. Bera, Mr. Gibson, Mr. Schrader, Mr. Rodney Davis of Illinois, Mr. Lipinski, Ms. Jenkins of Kansas, Mr. Ashford, Mr. Ribble, Mr. Peters, Mr. Dold, Mr. Kinzinger of Illinois, Mr. Loebsack, Mr. Curbelo of Florida, Mr. Young of Indiana, Mr. Dent, Mr. Bishop of Georgia, Ms. Sinema, Mr. Huffman, Ms. Gabbard, Mr. Costello of Pennsylvania, Mr. Himes, Mr. Nolan, Mr. Fitzpatrick, Mr. Rigell, and Mr. Fattah) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding establishing a National Strategic
			 Agenda.
	
	
 Whereas the United States needs its leaders to pursue policies in the Nation’s interest that are of the utmost national priorities;
 Whereas the United States faces many fiscal and long-term policy challenges that not only threaten its citizen's opportunities, hopes, and aspirations but its overall ability to be a world leader bringing peace and stability around the world;
 Whereas the United States needs its leaders to unite behind common goals and concrete solutions to create the next generation of growth and opportunity;
 Whereas a National Strategic Agenda can provide a long-term vision and priority list for the Nation’s future oriented around common goals, that does not exist in the Federal Government today;
 Whereas adopting a National Strategic Agenda would bring a long-term vision to a policymaking process that has become too often dominated by short-term political considerations;
 Whereas a National Strategic Agenda can provide a consistent framework and focus the Federal Government’s attention on the most urgent problems facing the Nation;
 Whereas millions of people in the United States are currently seeking employment opportunities to improve their lives and provide a better future for their children;
 Whereas the Federal debt is higher as a percentage of GDP than any time since World War II and will be an unsustainable burden on future generations if left unaddressed;
 Whereas the Social Security and Medicare benefits that millions of people in the United States have earned must be preserved and protected;
 Whereas a fiscally responsible solution to secure these programs for future generations is needed now as waiting longer will further jeopardize the ability to do so;
 Whereas the United States can become energy secure by pursuing an all-of-the-above energy plan that includes more affordable and sustainable domestic energy sources, increasing energy efficiency, and building a more reliable and resilient system for energy generation and transmission for the future; and
 Whereas the creation and implementation of a new National Strategic Agenda for the United States will require the participation of both the legislative and executive branch along with agreement from all parties to work together: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the four goals of the National Strategic Agenda are to—
 (A)create 25,000,000 new jobs over the next 10 years; (B)balance the Federal budget by 2030;
 (C)secure Medicare and Social Security for the next 75 years; and (D)make the United States energy secure by 2024;
 (2)the House of Representatives should strive to create, debate, and adopt policy solutions to achieve the four goals of the National Strategic Agenda to address the national interest and priorities represented by the agenda; and
 (3)in achieving success toward the National Strategic Agenda, the goal of the House of Representatives should be to find solutions reached through collaboration, not division, mutual respect, not partisan bickering, and a commitment to honor its public duty to the Nation as duly elected representatives of the people we each represent in congressional districts across the United States.
			
